DETAILED ACTION
This action is in response to the application filed on 2/3/2021.
Claims 1-8 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Claim 1 at line 20 “the target” should be –the target device--.
Claim 3 at line 3 “each grouped-target-devices” should be --each group of the target devices--.
Claim 6 at line 11 “the target” should be –the target device--.
Claim 7 at line 22 “the target” should be –the target device--.
Claims 2-5 and 8 depend on the objected claims and inherently have the same issues.
  Appropriate correction is required.

Claim Interpretation
As to independent claim 6, Applicant should please note that “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither 
In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14” - see MPEP 2111.04.
Therefore, the steps of “wherein in cases where the target is a plurality of target devices: generating the specification data includes generating specification data for target devices as one file; and generating the distribution package includes generating one distribution package including the update data for the target devices and the file” as recited in claim 6 are contingent limitations, given their broadest reasonable interpretation, and are not required.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “update data storage unit”, “vehicle information storage unit”, “device related information storage unit”, “specification data generation unit”,  “package generation unit” and “package distribution unit” in claim 1. The “update data storage unit”, “vehicle information storage unit”, “device related information storage unit”  and “package distribution unit “are commonly known in the art and therefore are sufficiently supported.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 at line 25 recites “a vehicle.” However, it is unclear whether it refers to the vehicle of line 3 or another vehicle. The limitation has been interpreted to mean the vehicle in  line 3. Independent claims 6 and 7 have a similar issue at line 17 and line 29 respectively.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mine et al. (US Patent Application Publication 2018/0095745 A1) in view of Cardamore (US Patent Application Publication  2015/0193223 A1) and Kiyama et al. (US Patent Application Publication 2018/0074811 A1, art already of record, see IDS filed 2/16/2021 item listed AC).
As to claim 1, Mine teaches a center device (e.g. OTA center 10) that manages data to be written into a plurality of electronic control units mounted on a vehicle (see e.g. [0037] - The computer system 10 may also be configured as a server system, and comprises a processor, or a CPU 12 as a controller, a terminal; that is, a memory 14 (non-temporary recording medium) for storing control programs and control data to be used for executing the update processing of software of ECUs as the update-target, and a storage apparatus 16 for storing various data and databases; The processor 12 realizes a plurality of modules by executing the control programs, and thereby enables the update of software in the terminals; The computer system may also be referred to as a server system or a data center), comprising:
 an update data storage unit (update information 100, see e.g. Fig 3A and associated text) storing update data for a target device being a target of data update among the plurality of electronic control units (see e.g. [0039] - The update information 100 is management information for managing the update of software. An example of the update information is depicted in FIG. 3A. The update information 100 includes an update ID (100A), a target vehicle model (100B), an update file ID (100C), pre-update version information (100D), post-update version information (100E), and a content of the updating software: text sentence (100F).; 
a vehicle information storage unit (e.g. vehicle DB 116) storing, together with type of the vehicle, vehicle related information related to device identification of each of the electronic control units and identification of data stored in each of the electronic control units (see e.g. [0050] - The computer system 10 additionally comprises a vehicle DB 116 (FIG. 2) which records information regarding the update-target (vehicle). Next, the vehicle DB 116 is an information table of vehicles; This table includes, for each vehicle ID, a vehicle model, an ECU ID, version of software for operating the ECU, a test vehicle flag (1: test vehicle, 0: general vehicle), vehicle location information, a vehicle status flag (1: undergoing maintenance, 2: testable, 3: currently being tested), and drive data and [0051] - The drive data includes the drive modes of the vehicle such as "braking frequency" and "highway usage frequency". The computer system 10 (for example, the module 126) sets the vehicle ID, the vehicle model, the ECU ID, and the test vehicle flag upon registering the vehicle in the vehicle database 116),
a device related information storage unit (e.g. package database 114) storing update data related information related to an attribute of the target device and the update data (e.g. test log information, see Fig. 8 and associated text, e.g. [0048] - the software package ID (114A) is associated with the target ECU ID (114B) and the test log ID 114C; The computer system (test result extraction module 126 described later) identifies the test log ID and generates a test log information table (FIG. 9) each time it receives information of the test result from the test vehicle, and determines the test result (114D) and records it in the link table (FIG. 8). The terms "start", "brake", "acceleration", and "steering" in FIG. 8 are examples of test items. "1" indicates that the updating software operated normally in the test vehicle, and "-" indicates that the test was not performed. Note that, when the updating software did not operate normally in the test vehicle, "0" is recorded in the link table),
information indicating rewrite environment related to the data update of the target device (see e.g. Fig 3B and associated text, e.g. [0041] -The updating software is configured from an update file and an update script, and the meta information includes an update file ID (102A), version information of the updating software (102B), link information to the storage area of the update file (102C), and link information of the update script (102D).
a package generation unit (e.g. 110A) that generates a distribution package including the update data acquired by an update data acquisition unit (See e.g. [0044] - The computer system 10 generates an update file for updating the target based on the updating software. The update file may be generated as a software package comprising a difference file described later. The package generation module 110 (FIG. 2) generates a software package) and stores the distribution package in a package storage unit (e.g. package database 114, see e.g. [0045] - The synthesizing module 110B refers to the management database 106, identifies the target vehicle from the update ID, obtains the ECU ID from the target vehicle model, adds the updated ECU ID to the difference software, and thereby generates a software package to be distributed to the update-target. The synthesizing module 110B records the software package in the package DB 114),
 the center device further comprising a package distribution unit (e.g. transmission module) that distributes the distribution package stored in the package storage unit after generation of the distribution package is completed (See e.g. [0053] - The computer system 10 selects the vehicle to which the software package should be applied based on the vehicle selection module 118; A package selection module 500 selects the software package based on the package DB 114; The transmission module 120 transmits the software package to the selected vehicle).

the device related information storage unit (see [0048]) and the vehicle information storage unit (See [0050] and [0051]), Mine does not specifically teach a specification data generation unit that generates specification data including device type of the target device, the attribute of the target device, and the update data related information of the target device, a distribution package including the update data and the specification data or wherein in cases where the target is a plurality of target devices, the specification data generation unit generates specification data for target devices as one file and the package generation unit generates one distribution package including the update data for the target devices and the file.

In an analogous art of updating software, however, Cardamore teaches a specification data generation unit (e.g. software update manager) that generates specification data (e.g. software update configuration) including device type of the target device, the attribute of the target device, and the update data related information of the target device (See e.g. [0021] - Each of the one or more devices 106 may communicate one or more device states (110A and 110B), or device state objects, associated with the respective one or more devices 106 to the service delivery platform 102; Each of the one or more device states 110 may include software version information, or version information, and/or hardware version information associated with each of the one or more devices 106. The device state may also include information, such as, device or component characteristics pertaining to any of resource capability, location information, usage information, error conditions, user configurations, and other similar characteristics. The hardware version information may include, for example, manufacture date, unique hardware identifiers, hardware version number and manufacturer. The unique hardware identifiers may include, for example, media access control (MAC) address and/or vehicle identification number (VIN). The one or more device states 110 may include other information such as, for example, current location, on/off status and error status. Each of the one or more device states 110 may additionally include one or more computing component states (112A and 112B). The one or more computing component states (112A and 112B) may be referenced as one or more computing component states 112. Each of the one or more computing component states 112 may include version information associated with the respective one or more computing components 108 similar to the version information described herein with regard to the devices 106), [0022] - The service delivery platform 102 may store a persistent copy of each of the one or more device states 110), [0024] - The software update manager 114 may receive the software update configuration 116 from the device update controller 104) and [0026] - The software update manager 114 may examine each of the relevant device states 110 as specified in the software update configuration 116 one by one (e.g. individually)), a distribution package (e.g. distributed software update) including the update data and the specification data (See e.g. [0023]) - The device update controller 104 may create and distribute a software update destined to be applied to one or more of the devices 106. The distributed software update may include a software update configuration 116 and software update files (120A and 120B) that may be communicated to the service delivery platform 102), wherein in cases where the target is a plurality of target devices, the specification data generation unit generates specification data for target devices as one file (see e.g. [0023]- The distributed software update may include a software update configuration 116 and software update files (120A and 120B) that may be communicated to the service delivery platform 102; The software update configuration 116 may be used to determine which of the one or more software update files 120 may be applied to each of the one or more devices 106 and the one or more computing components 108), and a package generation unit (e.g. device update controller) generates one distribution package including the update data for the target devices and the file (See e.g. [0023] - The device update controller 104 may create and distribute a software update destined to be applied to one or more of the devices 106.).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mine to incorporate/implement the limitations as taught by Cardamore in order to provide a more
efficient method of distributing software updates while minimizing system resources.

Mine in view of Cardamore does not specifically teach in response to a request from a vehicle and update availability is notified to the vehicle, distribute the distribution package.

In an analogous art of updating software, however, Kiyama teaches in response to a request from a vehicle and update availability is notified to the vehicle, distribute the distribution package (e.g. update software, See Fig.4 and associated text, e.g. [0056] - The update case management unit 112 confirms the presence or absence of an update case for the vehicle 200 which is an inquiry source (step S612); When the presence or absence of an update case can be confirmed in step S612, the update case management unit 112 transmits a confirmation result to the vehicle 200 which is an inquiry source from the communication unit 140 (step S613), [0058] - in a case where it is determined that an update case is present (S603: Yes), the update software requesting unit 213 requests the telematics center 100 of update software for an ECU to be updated (step S604) and [0059] - When the request for update software is received in step S614, the update software distribution unit 113 of the telematics center 100 transmits update software of the update case which is a target and update information based on an ECU configuration of the vehicle 200 to the vehicle 200 which is a request source from the communication unit 140 (step S615).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mine in view of Cardamore to incorporate/implement the limitations as taught by Kiyama in order to provide an easier and more efficient method of updating software of in-vehicle equipment.

As to claim 4, Mine also teaches wherein the information indicating the rewrite environment includes rewrite 15environment with respect to a vehicle and rewrite environment with respect to a target device (see e.g. Fig 3B and associated text, e.g. [0041] -The updating software is configured from an update file and an update script, and the meta information includes an update file ID (102A), version information of the updating software (102B), link information to the storage area of the update file (102C), and link information of the update script (102D).

As to claim 6, the limitations of claim 6 are substantially similar to the limitations of
claim 1, and therefore is rejected for the reasons stated above.
	As to claim 7, the limitations of claim 7 are substantially similar to the limitations of
claim 1, and therefore is rejected for the reasons stated above.
As to claim 8, Mine in view of Cardamore and Kiyama teaches computer hardware and software implementing the specification data generation unit (See Cardamore: [0034]), the package generation unit, and the package distribution unit (See Mine: [0037]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mine in view of Cardamore to incorporate/implement the limitations as taught by Kiyama in order to provide an easier and more efficient method of updating software of in-vehicle equipment.

15.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Mine in view of Cardamore and Kiyama, as applied to claim 1 above, and further in view of Maeda et al. US Patent Application Publication 2018/0152341 A1, art already of record, see IDS filed 2/16/2021 item listed AD). 
As to claim 2, Mine in view of Cardamore and Kiyama teaches the limitations of claim 1, but does not specifically teach wherein the vehicle related information includes information on grouping of 5electronic control units of the plurality of electronic control units according to type.
In an analogous art of updating software, however, Maeda teaches wherein vehicle related information includes information on grouping of 5electronic control units of the plurality of electronic control units according to type (See Fig.22 and associated text, e.g. [0184]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mine in view of Cardamore and Kiyama to incorporate/implement the limitations as taught by Maeda in order to provide a more efficient method of updating software/firmware of a vehicle.

As to claim 3, Mine teaches wherein the package generation unit generates one distribution package for each group of the target devices (see Fig.7 and associated text, e.g. [0046]), but does not specifically teach wherein the specification data generation unit generate one specification data for each grouped-target-devices.
In an analogous art, however, Cardamore teaches wherein the specification data generation unit generate one specification data for each grouped-target-devices (see e.g. [0020 and [0023]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mine to incorporate/implement the limitations as taught by Cardamore in order to provide a more efficient method of distributing software updates while minimizing system resources.

16.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mine in view of Cardamore and Kiyama, as applied to claim 1 above, and further in view of Nekrestyanov et al. (US Patent Application Publication 2016/0378454 A1).
As to claim 5, Mine in view of Cardamore and Kiyama teaches the limitations of claim 1, but does not specifically teach wherein in time order starting with information of the earliest target device in a preset 20rewrite order of target devices, the specification data generation unit generates the specification data in accordance with a predetermined data structure.
In an analogous art, however, Nekrestyanov teaches wherein in time order starting with information of the earliest target device in a preset 20rewrite order of target devices, generating specification data in accordance with a predetermined data structure (see Fig.3 and associated text, e.g. [0031].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mine in view of Cardamore and Kiyama to incorporate/implement the limitations as taught by Nekrestyanov in order to provide a more efficient method of providing software upgrades to devices.
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. SOUGH/SPE, Art Unit 2192